 In the Matter of ALUMINUM COMPANY OF AMERICA, CANONSBURGPLANTandINTERNATIONALDIE SINKERSCONFERENCE, CANONSBURGDIE SINKERSLODGE No. 310CaseNo. 6-R-894.DeridedMarch11, 1944Messrs. Harry FlynnandJ. B. Cowan,both of Pittsburgh, Pa., andMr. F. C. Seeger,of Canonsburg, Pa., for the Company.Messrs. J. G. MeinerandWalter Lynch,both of Cleveland, Ohio,for the Die Sinkers.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. William Brady,of Canonsburg, Pa., for the Steelworkers.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition filed by International Die Sinkers Conference,"herein called the Die Sinkers, alleging that a question affecting com-merce had arisen concerning the representation of employees ofAluminum Company of America, Canonsburg Plant, Canonsburg,Pennsylvania, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebeforeW. G. Stuart Sherman, Trial Examiner. Said hearing washeld at Pittsburgh, Pennsylvania, on February 7, 1944.The Com-pany, the Die Sinkers, and United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, herein called theSteelworkers, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Steelworkers madea motion at the hearing to dismiss the petition herein which the TrialExaminer referred to the Board.For reasons hereinafter set forth,IThe record shows that Canonsburg Die Sinkers Lodge No 310 is the local labor organi-zationmore particularly concerned herein.All papers in this proceeding are herebyamended to reflect this fact.55 N L R B , No. 75.407 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe motion is hereby denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board slakes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAluminum Company of America is a Pennsylvania corporation withits principal offices located in Pittsburgh, Pennsylvania.The Com-pany owns or operates plants in approximately 20 States of the UnitedStates.We are concerned herein with a plant located in Canonsburg,Pennsylvania, which, although owned by the Defense Plant Corpora-tion, is operated by the Company.Said plant is engaged in the manu-facture, sale, and distribution of aluininu m forgings for aircraft,and its entire production is destined for use as part of the nationalwar effort.During the period between May 1943, when the plantcommenced production, and December 1943, the Company purchasedraw materials for use at its Canonsburg plant valued in excess of$2,000,000, of which approximately 90 percent was shipped to theplant from points located outside the State of Pennsylvania.Duringthe same period the Canonsburg plant manufactured drop forgingsvalued in excess of $2,000,000, more than 90 percent of which wasshipped to points outside the State of Pennsylvania.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDCanonsburg Die Sinkers Lodge No. 310 is a labor organizationaffiliatedwith the International Die Sinkers Conference, admittingto membership employees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Die Sinkersas the exclusive bargaining representative of certain of its em-ployees on the ground that the unit sought by the Die Sinkers isin appropriate.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing,indicates that the Die Sinkers and the Steel- ALUMINUM COMPANY OF AMERICA409workers each represents a substantial number of employees in theunit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IN. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Die Sinkers contends that all employees of the Company work-ing on dies or parts of dies used to complete forgings,excluding super-visory employees,constitute an appropriate unit.The Steelworkerscontends that only an industrial unit consisting of the production andmaintenance employees(includingthose employees claimed by theDie Sinkers)who were previously encompassed by a unit set forthin a consent election agreement,is appropriate.The Company takesno affirmative position,contending solely that the unit sought by theDie Sinkers is inappropriate.The Canonsburg plant is comparatively new, having commencedproduction operations inMay of 1943.The Steelworkers beganorganizing the employees of the plant shortly after production started,and in August 1943 requested recognition from the Company as theexclusive bargaining representative of its production and maintenanceemployees.The Company refused to grant such recognition on theground that the question of representation should be postponed tosuch time when a majority of the total anticipated complement of em-ployees would be engaged.In November the Steelworkers filed a peti-tion seeking an industrial unit.3The Aluminum Workers of America,affiliated with the Congress of Industrial Organizations,herein calledtheAluminum Workers,and International Council of AluminumWorkers' Unions, affiliated with the American Federation of Labor,herein calledthe A. F.L., claiming an interest in the employees of theCompany,intervened in that proceeding,and on December 4, 1943,entered into a consent election agreement with the Company and theSteelworkers,providing for an election to be held among all produc-tion and maintenance employees of the Company,including time-keepers and tally clerks,but excluding plant-protection employees,salaried employees, office and clerical employees,temperature clerks,and supervisory employees.'The Field Examiner reported that the Die Sinkers submitted 82 designation cards, 74of which bole apparently genuine original signatures and contained the names of personsappeasing on the Company's pay roll of January 19, 1944, and that said pay roll containedthe names of 102 employees in the appropriate unitHe further reported that the Steelworkers submitted 102 application cards, 65 of whichbore apparently genuine original signatures and contained the names of persons appearingon the aforesaid pay roll.8Case No 6-R-874. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Die Sinkers, having commenced organizational activities amongemployees of the Company during the latter part of November 1943,stated that it would object to the consent election agreement unless itsrepresentatives were allowed to challenge at the election all employeesin the unit which it presently claims as appropriate.An understand-ing was reached by all parties concerned, and it was agreed that the DieSinkers would be permitted to challenge all such employees who wouldattempt to vote in the election.On the day of the election which wasconducted on January 11, 1944, the Die Sinkers did, in fact, challengethese employees.4Previously, on December 20, 1943, the Die Sinkershad filed the petition in the instant case.The employees whom the Die Sinkers seeks to represent are engagedin the Company's machine shop together with machinists and othermaintenance workers.The Company has recently completed a newbuilding to which the machine shop will be transferred in the nearfuture, and a representative of the Company testified that in thisbuilding machines used for die sinking operations will be separatedfrom those used for other purposes.The machine room in which thedie sinking operations are presently conducted houses approximately115 employees, of whom, according to testimony adduced by the Com-pany, approximately 40 percent spend one-half or more of their timeon die work, whereas the remaining employees spend the larger portionof their time on work other than the production of dies.That most ofthe employees perform both die sinking and maintenance work, andfew perform maintenance or die sinking work exclusively, is due tothe fact that the Company, in order to cope with the present shortageof skilled die sinkers caused by the national emergency, has instituteda program whereby persons are trained to perform one or more of theseveral operations in the die sinking process rather than all of suchoperations.These employees are first classified by the Company astrainees and perform both maintenance and die work.Thereafter,when they acquire additional skill, the trainees are promoted to theclassification of operators.The record discloses that trainees andoperators, as they increase in skill, spend more and more of their timeon die work.Thus, as of February 5, 1944, the Die Sinkers submittedevidence which indicated that there were 109 employees in the machineshop performing work on dies.5i The steelworkers won the election and the Regional Director filed a Report on ConsentElection, dated January 17, 1944, in which lie found that it had been designated by amajority of the employees in the agreed unit as their exclusive bargaining representative.The report fuither showed that 93 ballots were challenged and that the challenged ballotscould not affect the results of the election.5 The evidence elicited by the Die Sinkeis may be summarized by the following chartNo. of employees :Tense spent on die ssnl,iegoperations46-------------------------------------- 100 percent.18-------------------------------------- 90 percent or more.12-------------------------------------- between 50 and 90 percent.33-------------------------------------- between 10 and 50 percent. ALUMINUM COMPANY OF AMERICA411By its challenges of the ballots cast by those employees in the groupwhich it now seeks to represent, the Die Sinkers has attempted, as faras it has been able; to preserve their identity.We have frequentlyfound that die sinkers are a sufficiently skilled craft to warrant theirseparate representation if they so choose.,,We do not feel that the"dilution" of the craft caused by the national emergency should mili-tate against affording them this choice, where, as here, the evidenceshows that the employees sought by the Die Sinkers are performingwork comparable to that performed by persons serving a regular ap-prenticeship in the craft.We are of the opinion, therefore, that inthe absence of any collective bargaining history to the contrary, allemployees in the machine room of the Company working on dies, orparts of dies, may properly constitute a separate craft unit.How-ever, the close functional relationship of these employees to othersengaged by the Company, and the comprehensive organizational ac-tivities of the Steelworkers, clearly indicate that a single industrialunit may also be proper.Accordingly, before making a final determination as to the proprietyof the unit proposed by the Die Sinkers, we shall first ascertain thedesires of the employees themselves.We shall direct an election bysecret ballot to be conducted among all employees in the machine roomof the Company working on dies, or parts of dies, excluding super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, and all other employees, who were em-ployed during the pay-roll period immediately preceding the dateof the Direction herein, subject to the limitations and additions setforth in the Direction, to determine whether they desire to be repre-sented by the Die Sinkers or by the Steelworkers.Upon the resultsof the election will depend, in part, our determination of the appro-priate unit.If the employees in this voting group select the DieSinkers as their bargaining representative, they will have therebyindicated their desire to constitute a separate appropriate unit. If,thereby indicated their desire to be part of the production and mainte-nance unit presently represented by it, and they will be deemed to bepart of said unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,,Matter of Aluminum Company of America,54 N L R. B. 782;Matter of DuffNorton Manufacturing Company,48 N. L. R. B. 1148;Matter of International HarvesterCompany, TractorWorks, 36 N. L. R. B. 520. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Aluminum Com-pany of America, Canonsburg Plant, Canonsburg, Pennsylvania, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Sixth Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among all employees of the Company in the machineroom at its Canonsburg, Pennsylvania, plant, working on dies, orparts of dies, excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, and allother employees of the Company, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theyCanonsburg Die Sinkers Lodge No. 310, or by United Steelworkers ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by neither.MR. JOHN M. HOUSTON took no part inthe consideration of the aboveDecision and Direction of Election.